 



Exhibit 10.02
Summary of Directors’ Compensation
Under Singapore law, the Company may only provide cash compensation to its
non-employee directors for services rendered in their capacity as directors with
the prior approval from its shareholders at a general meeting. At the 2006
Annual Meeting, the Company’s shareholders approved the following cash
compensation arrangements for the non-employee directors of the Company: (i)
annual cash compensation of $40,000, payable quarterly in arrears, for services
rendered as a director; (ii) additional annual cash compensation of $10,000,
payable quarterly in arrears to the Chairman of the Audit Committee (if
appointed) of the Board of Directors for services rendered as Chairman of the
Audit Committee and for his or her participation on the Audit Committee; and
(iii) additional annual cash compensation of $5,000, payable quarterly in
arrears for participation on any standing committee of the Board of Directors.
The standing committees of the Board of Directors of the Company are currently
the Audit, Compensation, Nominating and Corporate Governance, and Finance
Committees.

 